Exhibit 10.2
Execution Version
 
 
FIFTH AMENDED AND RESTATED
GUARANTY AND PLEDGE AGREEMENT




Dated as of
May 2, 2011




made by




Linn Energy, LLC
and
each of the other Obligors (as defined herein)




in favor of




BNP Paribas,
as Administrative Agent
 
US 834851v.6
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
                                                                                                                                          Page
 
ARTICLE I  Definitions
2
     
Section 1.01
Definitions
2
Section 1.02
Other Definitional Provisions
4
Section 1.03
Rules of Interpretation
4
   
ARTICLE II  Guarantee
5
     
Section 2.01
Guarantee
5
Section 2.02
Right of Contribution
5
Section 2.03
No Subrogation
6
Section 2.04
Guaranty Amendments, Etc.
6
Section 2.05
Waivers
6
Section 2.06
Guaranty Absolute and Unconditional
7
Section 2.07
Payments
8
   
ARTICLE III  Grant of Security Interest
9
     
Section 3.01
Grant of Security Interest
9
Section 3.02
Transfer of Pledged Securities
9
   
ARTICLE IV  Representations and Warranties
9
     
Section 4.01
Representations in Credit Agreement
9
Section 4.02
Title; No Other Liens
10
Section 4.03
Perfected First Priority Liens
10
Section 4.04
Obligor Information
10
Section 4.05
Pledged Securities
10
Section 4.06
Benefit to the Guarantor
11
   
ARTICLE V  Covenants
11
     
Section 5.01
Maintenance of Perfected Security Interest; Further Documentation
11
Section 5.02
Pledged Securities
12
   
ARTICLE VI  Remedial Provisions
13
     
Section 6.01
Code and Other Remedies
13
Section 6.02
Pledged Securities
14
Section 6.03
Private Sales of Pledged Securities
16
Section 6.04
Waiver; Deficiency
17
Section 6.05
Non-Judicial Enforcement
17
   
ARTICLE VII  The Administrative Agent
17
     
Section 7.01
Administrative Agent’s Appointment as Attorney-in-Fact, Etc.
17
Section 7.02
Duty of Administrative Agent
19
Section 7.03
Execution of Financing Statements
19
Section 7.04
Authority of Administrative Agent
19
   
ARTICLE VIII  Subordination of Indebtedness
20
     
Section 8.01
Subordination of All Obligor Claims
20
Section 8.02
Claims in Bankruptcy
20


 US 834851v.6
- i -

--------------------------------------------------------------------------------

 
Section 8.03
Payments Held in Trust
20
Section 8.04
Liens Subordinate
21
Section 8.05
Notation of Records
21
   
ARTICLE IX  Miscellaneous
21
     
Section 9.01
Waiver
21
Section 9.02
Notices
21
Section 9.03
Amendments in Writing
21
Section 9.04
Successors and Assigns
21
Section 9.05
Survival; Revival; Reinstatement
22
Section 9.06
Counterparts; Integration; Effectiveness
22
Section 9.07
Severability
23
Section 9.08
Set-Off
23
Section 9.09
Governing Law; Submission to Jurisdiction
23
Section 9.10
Headings
24
Section 9.11
Acknowledgments
24
Section 9.12
Additional Obligors and Pledgors
25
Section 9.13
Releases
25
Section 9.14
Acceptance
26
Section 9.15
Amendment and Restatement; Reaffirmation
26
Section 9.16
No Fiduciary Duty
27





 
SCHEDULES:
 
1           Notice Addresses of Obligors
2           Description of Pledged Securities
3           Filings and Other Actions Required to Perfect Security Interests
4           Location of Jurisdiction of Organization and Chief Executive Office


ANNEXES:
 
I           Form of Assumption Agreement
II          Form of Supplement
 
US 834851v.6
 
- ii -

--------------------------------------------------------------------------------

 
This FIFTH AMENDED AND RESTATED GUARANTY AND PLEDGE AGREEMENT, dated as of May
2, 2011, is made by LINN ENERGY, LLC, a Delaware limited liability company (the
“Borrower”), and each of the Subsidiaries of the Borrower that is a signatory
hereto (the Borrower and each such signatory hereto, together with any other
Subsidiary of the Borrower that becomes a party hereto from time to time after
the date hereof, the “Obligors”), in favor of BNP PARIBAS, as administrative
agent (in such capacity, together with its successors in such capacity, the
“Administrative Agent”), for the ratable benefit of the Guaranteed Creditors (as
hereinafter defined).
 
R E C I T A L S
 
A.          On April 13, 2005, the Borrower, the financial institutions from
time to time party thereto and Administrative Agent, as administrative agent for
the Lenders, entered into a Credit Agreement, as amended by the First Amendment
and Consent, dated as of May 3, 2005, the Second Amendment, dated as of August
12, 2005, the Third Amendment, dated as of October 27, 2005, the Fourth
Amendment, dated as of December 19, 2005 and the Fifth Amendment, dated as of
February 23, 2011 (as so amended, the “Original Credit Agreement”).
 
B.           On April 7, 2006, the Borrower, the financial institutions from
time to time party thereto and the Administrative Agent amended and restated the
Original Credit Agreement by entering into an Amended and Restated Credit
Agreement, as amended by the First Amendment, dated as of May 5, 2006 (as so
amended, the “Amended Credit Agreement”), pursuant to which, upon the terms and
conditions stated therein, the Lenders have agreed to make loans and other
extensions of credit to the Borrower.
 
C.           On August 1, 2006, the Borrower, the financial institutions from
time to time party thereto and the Administrative Agent amended and restated the
Amended Credit Agreement by entering into the Second Amended and Restated Credit
Agreement, as amended by the First Amendment, dated February 1, 2007, the Second
Amendment, dated June 29, 2007 and the Third Amendment, dated July 13, 2007 (as
so amended, the “Second Amended Credit Agreement”), pursuant to which, upon the
terms and conditions stated therein, the Lenders agreed to make loans and other
extensions of credit to the Borrower.
 
D.           On August 1, 2007, the Borrower, the financial institutions from
time to time party thereto and the Administrative Agent amended and restated the
Second Amended Credit Agreement by entering into the Third Amended and Restated
Credit Agreement, as amended by the First Amendment, dated November 2, 2007, the
Second Amendment, dated January 31, 2008, the Third Amendment, dated June 16,
2008 and the Fourth Amendment, dated August 20, 2008 (as so amended, the “Third
Amended Credit Agreement”), pursuant to which, upon the terms and conditions
stated therein, the Lenders agreed to make loans and other extensions of credit
to the Borrower.
 
E.           The Borrower, the Administrative Agent and other financial
institutions named and defined therein as Lenders and agents entered into that
certain Fourth Amended and Restated Credit Agreement dated as of April 28, 2009,
as amended by the First Amendment, dated as of May 15, 2009, the Second
Amendment, dated as of April 6, 2010, the Third Amendment, dated
 
US 834851v.6
 
 

--------------------------------------------------------------------------------

 
as of June 2, 2010, the Fourth Amendment, dated as of October 15, 2010 and the
Fifth Amendment, dated as of February 23, 2011 (as so amended, the “Existing
Credit Agreement”).
 
F.           On April 13, 2005, the Borrower, each of the signatories thereto,
and the Administrative Agent have entered into that certain Guaranty and Pledge
Agreement to guarantee the obligations under the Original Credit Agreement and
to grant a security interest to Administrative Agent in the Collateral (as
defined therein), which agreement was amended and restated by the Amended and
Restated Guaranty and Pledge Agreement, dated as of April 7, 2006, the Second
Amended and Restated Guaranty and Pledge Agreement, dated as of August 1, 2006,
the Third Amended and Restated Guaranty and Pledge Agreement, dated as of August
31, 2007, and the Fourth Amended and Restated Guaranty and Pledge Agreement,
dated as of April 28, 2009 (as amended prior to the date hereof, the “Original
Guaranty”).
 
G.           On even date herewith, the Borrower, the financial institutions
from time to time party thereto (the “Lenders”) and Administrative Agent, are
executing a Fifth Amended and Restated Credit Agreement (such agreement, as may
be amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) pursuant to which, upon the terms and conditions stated
therein, the Lenders have agreed to make further loans and other extensions of
credit to the Borrower.
 
H.           It is a condition precedent to the effectiveness of the Credit
Agreement that the parties hereto amend and restate the Original Guaranty,
subject to the terms and conditions of this Agreement.
 
I.           NOW, THEREFORE, in consideration of the mutual covenants and
agreements herein contained and of the loans, extensions of credit and
commitments hereinafter referred to, the parties hereto agree as follows:
 
ARTICLE I
Definitions
 
Section 1.01         Definitions.
 
(a)         Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein have the meanings given to them in the Credit
Agreement, and all uncapitalized terms which are defined in the UCC on the date
hereof are used herein as so defined.
 
(b)         The following terms have the following meanings:
 
“Agreement” means this Fifth Amended and Restated Guaranty and Pledge Agreement,
as the same may be amended, restated, supplemented or otherwise modified from
time to time.
 
“Assumption Agreement” means an Assumption Agreement substantially in the form
attached hereto as Annex I.
 
“Bankruptcy Code” means title 11, United States Code, as amended from time to
time.
 
“Collateral” has the meaning assigned such term in Section 3.01.
 
834851
 
- 2 -

--------------------------------------------------------------------------------

 
“Guaranteed Creditors” means the collective reference to the Administrative
Agent, the Lenders and each Secured Hedge Provider.
 
“Guaranteed Documents” means the collective reference to the Credit Agreement,
the other Loan Documents, each Secured Swap Agreement and any other document
made, delivered or given in connection with any of the foregoing.
 
“Guarantors” means the collective reference to each Obligor other than the
Borrower.
 
“Indebtedness” has the meaning assigned to such term in the Credit Agreement;
provided, that notwithstanding anything to the contrary contained herein or in
any other Guaranteed Document, no obligations under any Secured Swap Agreement
shall be “Indebtedness” after Security Termination has occurred.
 
     “Issuers” means the collective reference to the issuers of the Pledged
Securities.
 
     “LLC” means, with respect to each Pledgor, each limited liability company
described or referred to in Schedule 2 (as the same may be supplemented from
time to time pursuant to a Supplement) in which such Pledgor has an interest.
 
     “LLC Agreement” means each operating agreement relating to an LLC, as such
agreement has heretofore been, and may hereafter be, amended, restated,
supplemented or otherwise modified from time to time.
 
 “Obligor Claims” has the meaning assigned to such term in Section 8.01.
 
    “Partnership” means, with respect to each Pledgor, each partnership
described or referred to in Schedule 2 (as the same may be supplemented from
time to time pursuant to a Supplement) in which such Pledgor has an interest.
 
    “Partnership Agreement” means each partnership agreement governing a
Partnership, as such agreement has heretofore been, and may hereafter be,
amended, restated, supplemented or otherwise modified.
 
    “Pledged LLC Interests” means, with respect to each Pledgor, all right,
title and interest of such Pledgor in each LLC and all right, title and interest
of any Pledgor as a member of any LLC in, to and under the LLC Agreement of each
such LLC.
 
    “Pledged Partnership Interests” means, with respect to each Pledgor, all
right, title and interest of such Pledgor in each Partnership and all right,
title and interest of any Pledgor as a limited or general partner in any
Partnership in, to and under the Partnership Agreement of each such Partnership.
 
    “Pledged Securities” means: (a) the Equity Interests described or referred
to in Schedule 2 (as the same may be supplemented from time to time pursuant to
a Supplement); and (b) (i) the certificates or instruments, if any, representing
such Equity Interests, (ii) all dividends (cash, Equity Interests or otherwise),
cash, instruments, rights to subscribe, purchase or sell and all other rights
and Property from time to time received, receivable or otherwise distributed in
 
834851
 
- 3 -

--------------------------------------------------------------------------------

 
respect of or in exchange for any or all of such Equity Interests, (iii) all
replacements, additions to and substitutions for any of the Property referred to
in this definition, including, without limitation, claims against third parties,
(iv) the proceeds, interest, profits and other income of or on any of the
Property referred to in this definition, (v) all security entitlements in
respect of any of the foregoing, if any and (vi) all books and records relating
to any of the Property referred to in this definition.
 
    “Pledgor” means any Obligor that now or hereafter pledges Pledged Securities
hereunder.
 
   “Proceeds” means all “proceeds” as such term is defined in Section
9.102(65) of the Uniform Commercial Code in effect in the State of Texas on the
date hereof and, in any event, shall include, without limitation, all dividends
or other income from the Pledged Securities, collections thereon or
distributions or payments with respect thereto.
 
   “Security Termination” means such time at which each of the following events
shall have occurred on or prior to such time: (a) all Commitments have
terminated or expired, (b) the Credit Agreement has terminated, (c) all
Indebtedness (other than obligations under any Secured Swap Agreement and other
than indemnities and other contingent obligations not then due and payable and
as to which no claim has been made as of the time of determination) have been
paid in full in cash, (d) all Secured Swap Agreements have been novated,
terminated or the Borrower or its applicable Subsidiary has provided substitute
collateral to the Secured Hedge Provider thereunder to the extent provided under
the applicable Secured Swap Agreement (or as to which other arrangements
satisfactory to the applicable Secured Hedge Provider shall have been made), and
(e) all Letters of Credit have expired or terminated or the LC Exposure has been
cash collateralized (or as to which other arrangements satisfactory to the
Borrower and the Issuing Bank shall have been made), as provided for in the
Credit Agreement.
 
   “Securities Act” means the Securities Act of 1933, as amended.
 
    “Supplement” means a Supplement substantially in the form attached hereto as
Annex II.
 
   “UCC” means the Uniform Commercial Code as from time to time in effect in the
State of Texas; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the attachment, perfection or priority of
the Administrative Agent’s and the Guaranteed Creditors’ security interest in
any Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of Texas, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection, the effect
thereof or priority and for purposes of definitions related to such provisions.
 
Section 1.02         Other Definitional Provisions.  Where the context requires,
terms relating to the Collateral or any part thereof, when used in relation to a
Pledgor, refer to such Pledgor’s Collateral or the relevant part thereof.
 
Section 1.03         Rules of Interpretation.  Section 1.04 and Section 1.05 of
the Credit Agreement are hereby incorporated herein by reference and shall apply
to this Agreement, mutatis mutandis.
 
834851
 
- 4 -

--------------------------------------------------------------------------------

 
ARTICLE II
Guarantee
 
Section 2.01         Guarantee.
 
(a)         Each of the Guarantors hereby jointly and severally, unconditionally
and irrevocably, guarantees to the Guaranteed Creditors and each of their
respective permitted successors, indorsees, transferees and assigns, the prompt
and complete payment in cash when due (whether at the stated maturity, by
acceleration or otherwise) of the Indebtedness.  This is a guarantee of payment
and not collection and the liability of each Guarantor is primary and not
secondary.
 
(b)         Anything herein or in any other Guaranteed Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Guaranteed Documents shall in no event exceed the amount which can be
guaranteed by such Guarantor under applicable federal and state laws relating to
the insolvency of debtors (after giving effect to the right of contribution
established in Section 2.02).
 
(c)         Each Guarantor agrees that the Indebtedness may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Article II or affecting the
rights and remedies of any Guaranteed Creditor hereunder.
 
(d)         Each Guarantor agrees that if the maturity of the Indebtedness is
accelerated by bankruptcy or otherwise, such maturity shall also be deemed
accelerated for the purpose of this guarantee without demand or notice to such
Guarantor.  The guarantee contained in this Article II shall remain in full
force and effect until Security Termination, notwithstanding that from time to
time during the term of the Credit Agreement, no Indebtedness may be
outstanding.
 
(e)         No payment made by any Obligor, any other guarantor or any other
Person or received or collected by any Guaranteed Creditor from the Borrower,
any of the Guarantors, any other guarantor or any other Person by virtue of any
action or proceeding or any set-off or appropriation or application at any time
or from time to time in reduction of or in payment of the Indebtedness shall be
deemed to modify, reduce, release or otherwise affect the liability of any
Guarantor hereunder which shall, notwithstanding any such payment (other than
any payment made by such Guarantor in respect of the Indebtedness or any payment
received or collected from such Guarantor in respect of the Indebtedness),
remain liable for the Indebtedness up to the maximum liability of such Guarantor
hereunder until Security Termination.
 
Section 2.02         Right of Contribution.  Each Guarantor hereby agrees that
to the extent that a Guarantor shall have paid more than its proportionate share
of any payment made hereunder, such Guarantor shall be entitled to seek and
receive contribution from and against any other Guarantor hereunder which has
not paid its proportionate share of such payment.  Each Guarantor’s right of
contribution shall be subject to the terms and conditions of Section 2.03.  The
provisions of this Section 2.02 shall in no respect limit the obligations and
liabilities of any
 
834851
 
- 5 -

--------------------------------------------------------------------------------

 
Guarantor to the Guaranteed Creditors, and each Guarantor shall remain liable to
the Guaranteed Creditors for the full amount guaranteed by such Guarantor
hereunder.
 
Section 2.03         No Subrogation.  Notwithstanding any payment made by any
Guarantor hereunder or any set-off or application of funds of any Guarantor by
any Guaranteed Creditor, no Guarantor shall be entitled to be subrogated to any
of the rights of any Guaranteed Creditor against the Borrower or any other
Guarantor or any collateral security or guarantee or right of offset held by any
Guaranteed Creditor for the payment of the Indebtedness, nor shall any Guarantor
seek or be entitled to seek any indemnity, exoneration, participation,
contribution or reimbursement from the Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until Security
Termination.  If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time prior to Security Termination, such amount shall
be held by such Guarantor in trust for the Guaranteed Creditors, and shall,
forthwith upon receipt by such Guarantor, be turned over to the Administrative
Agent in the exact form received by such Guarantor (duly indorsed by such
Guarantor to the Administrative Agent, if required), to be applied against the
Indebtedness, whether matured or unmatured, in accordance with Section 10.02(c)
of the Credit Agreement.
 
Section 2.04         Guaranty Amendments, Etc.  with respect to the
Indebtedness.  Each Guarantor shall remain obligated hereunder, and such
Guarantor’s obligations hereunder shall not be released, discharged or otherwise
affected, notwithstanding that, without any reservation of rights against any
Guarantor and without notice to, demand upon or further assent by any Guarantor
(which notice, demand and assent requirements are hereby expressly waived by
such Guarantor), (a) any demand for payment of any of the Indebtedness made by
any Guaranteed Creditor may be rescinded by such Guaranteed Creditor or
otherwise and any of the Indebtedness continued; (b) the Indebtedness, the
liability of any other Person upon or for any part thereof or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by, or any indulgence
or forbearance in respect thereof granted by, any Guaranteed Creditor; (c) any
Guaranteed Document may be amended, modified, supplemented or terminated, in
whole or in part, as the Guaranteed Creditors may deem advisable from time to
time; (d) any collateral security, guarantee or right of offset at any time held
by any Guaranteed Creditor for the payment of the Indebtedness may be sold,
exchanged, waived, surrendered or released; (e) any additional guarantors,
makers or endorsers of the Indebtedness may from time to time be obligated on
the Indebtedness or any additional security or collateral for the payment and
performance of the Indebtedness may from time to time secure the Indebtedness;
or (f) any other event shall occur which constitutes a defense (other than a
defense of payment or performance in full) or release of sureties generally.  No
Guaranteed Creditor shall have any obligation to protect, secure, perfect or
insure any Lien at any time held by it as security for the Indebtedness or for
the guarantee contained in this Article II or any Property subject thereto.
 
Section 2.05         Waivers.  Each Guarantor hereby waives any and all notice
of the creation, renewal, extension or accrual of any of the Indebtedness and
notice of or proof of reliance by any Guaranteed Creditor upon the guarantee
contained in this Article II or acceptance of the guarantee contained in this
Article II; the Indebtedness, and any of them, shall conclusively be deemed to
have been created, contracted or incurred, or renewed, extended, amended or
waived,
 
834851
 
- 6 -

--------------------------------------------------------------------------------

 
in reliance upon the guarantee contained in this Article II and no notice of
creation of the Indebtedness or any extension of credit already or hereafter
contracted by or extended to the Borrower need be given to any Guarantor; and
all dealings between the Borrower and any of the Guarantors, on the one hand,
and the Guaranteed Creditors, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guarantee
contained in this Article II.  Each Guarantor waives promptness, diligence,
presentment, protest, demand for payment notice of acceleration and notice of
intent to accelerate and notice of default or nonpayment to or upon the Borrower
or any of the Guarantors with respect to the Indebtedness.  Except for rights
specifically provided in this Agreement or any other Loan Document, the Borrower
and the Guarantors waive each and every right to which they may be entitled by
virtue of any Texas suretyship law, including any rights that they may have
pursuant to Rule 31 of the Texas Rules of Civil Procedure, and Section 17.001
and Section 43.001 through 43.005 of the Texas Civil Practice and Remedies Code.
 
Section 2.06         Guaranty Absolute and Unconditional.
 
(a)         Each Guarantor understands and agrees that the guarantee contained
in this Article II is, and shall be construed as, a continuing, completed,
absolute and unconditional guarantee of payment, and each Guarantor hereby
waives any defense of a surety or guarantor or any other obligor on any
obligations arising in connection with or in respect of any of the following and
hereby agrees that its obligations hereunder shall not be discharged or
otherwise affected as a result of any of the following:
 
(i)        the invalidity or unenforceability of any Guaranteed Document, any of
the Indebtedness or any other collateral security therefor or guarantee or right
of offset with respect thereto at any time or from time to time held by any
Guaranteed Creditor;
 
(ii)       any defense, set-off or counterclaim (other than a defense of payment
or performance) which may at any time be available to or be asserted by the
Borrower or any other Person against any Guaranteed Creditor;
 
(iii)      the insolvency, bankruptcy arrangement, reorganization, adjustment,
composition, liquidation, disability, dissolution or lack of power of the
Borrower or any other Guarantor or any other Person at any time liable for the
payment of all or part of the Indebtedness, including any discharge of, or bar
or stay against collecting, any Obligation (or any part of them or interest
therein) in or as a result of such proceeding;
 
(iv)      any sale, lease or transfer of any or all of the assets of the
Borrower or any other Guarantor, or any changes in the shareholders of the
Borrower or any other Guarantor;
 
(v)       any change in the corporate existence (including its constitution,
laws, rules, regulations or power), structure or ownership of any Obligor or in
the relationship between the Borrower and any Obligor;
 
(vi)      the fact that any Collateral or Lien contemplated or intended to be
given, created or granted as security for the repayment of the Indebtedness
shall not be properly perfected or created, or shall prove to be unenforceable
or subordinate to any other Lien, it being
 
834851
 
- 7 -

--------------------------------------------------------------------------------

 
recognized and agreed by each of the Guarantors that it is not entering into
this Agreement in reliance on, or in contemplation of the benefits of, the
validity, enforceability, collectability or value of any of the Collateral for
the Indebtedness;
 
(vii)     the absence of any attempt to collect the Indebtedness or any part of
them from any Obligor;
 
(viii)    (A) any Guaranteed Creditor’s election, in any proceeding instituted
under chapter 11 of the Bankruptcy Code, of the application of Section
1111(b)(2) of the Bankruptcy Code; (B) any borrowing or grant of a Lien by the
Borrower, as debtor-in-possession, or extension of credit, under Section 364 of
the Bankruptcy Code; (C) the disallowance, under Section 502 of the Bankruptcy
Code, of all or any portion of any Guaranteed Creditor’s claim (or claims) for
repayment of the Indebtedness; (D) any use of cash collateral under Section 363
of the Bankruptcy Code; (E) any agreement or stipulation as to the provision of
adequate protection in any bankruptcy proceeding; (F) the avoidance of any Lien
in favor of the Guaranteed Creditors or any of them for any reason; or (G)
failure by any Guaranteed Creditor to file or enforce a claim against the
Borrower or its estate in any bankruptcy or insolvency case or proceeding; or
 
(ix)       any other circumstance or act whatsoever, including any action or
omission of the type described in Section 2.04 (with or without notice to or
knowledge of the Borrower or such Guarantor), which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Borrower for the
Indebtedness, or of such Guarantor under the guarantee contained in this Article
II, in bankruptcy or in any other instance.
 
(b)         When making any demand hereunder or otherwise pursuing its rights
and remedies hereunder against any Guarantor, any Guaranteed Creditor may, but
shall be under no obligation to, join or make a similar demand on or otherwise
pursue or exhaust such rights and remedies as it may have against the Borrower,
any other Guarantor or any other Person or against any collateral security or
guarantee for the Indebtedness or any right of offset with respect thereto, and
any failure by any Guaranteed Creditor to make any such demand, to pursue such
other rights or remedies or to collect any payments from the Borrower, any other
Guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of the
Borrower, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of any
Guaranteed Creditor against any Guarantor.  For the purposes hereof “demand”
shall include the commencement and continuance of any legal proceedings.
 
Section 2.07         Payments.  Each Guarantor hereby guarantees that payments
hereunder will be paid to the Administrative Agent, for the ratable benefit of
the Guaranteed Creditors, without set-off, deduction or counterclaim, in
dollars, in immediately available funds, at the offices of the Administrative
Agent specified in Section 12.01 of the Credit Agreement.
 
834851
 
- 8 -

--------------------------------------------------------------------------------

 
ARTICLE III
Grant of Security Interest
 
Section 3.01         Grant of Security Interest.  Each Pledgor hereby pledges,
assigns and transfers to the Administrative Agent, and hereby grants to the
Administrative Agent, for the ratable benefit of the Guaranteed Creditors, a
security interest in all of the following Property now owned or at any time
hereafter acquired by such Pledgor or in which such Pledgor now has or at any
time in the future may acquire any right, title or interest (collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of such Pledgor’s Indebtedness:
 
(1)         all Pledged Securities; and
 
(2)         to the extent not otherwise included, all Proceeds and products of
any Pledged Securities.
 
Section 3.02         Transfer of Pledged Securities.  To the extent any of the
Pledged Securities constitute “securities” under Article 8 of the UCC, any
certificates or instruments representing or evidencing such Pledged Securities
shall be delivered to and held pursuant hereto by the Administrative Agent or a
Person designated by the Administrative Agent and shall be in suitable form for
transfer by delivery, or shall be accompanied by duly executed instruments of
transfer or assignment in blank, and accompanied by any required transfer tax
stamps to effect the pledge of such Pledged Securities to the Administrative
Agent.  Notwithstanding the preceding sentence, at the Administrative Agent’s
reasonable discretion, to the extent such Pledged Securities constitute
“securities” under Article 8 of the UCC, all such Pledged Securities must be
delivered or transferred in such manner as to permit the Administrative Agent to
be a “protected purchaser” to the extent of its security interest as provided in
Section 8.303 of the UCC (if the Administrative Agent otherwise qualifies as a
protected purchaser). During the continuance of an Event of Default, the
Administrative Agent shall have the right, at any time in its discretion and
without notice, to transfer to or to register in the name of the Administrative
Agent or any of its nominees any or all of the Pledged Securities, subject only
to the revocable rights specified in Section 6.02(b).  In addition, during the
continuance of an Event of Default, the Administrative Agent shall have the
right at any time to exchange certificates or instruments representing or
evidencing Pledged Securities for certificates or instruments of smaller or
larger denominations.
 
ARTICLE IV
Representations and Warranties
 
To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder and to induce the Lenders (and their
Affiliates) to enter into Swap Agreements with the Borrower and its
Subsidiaries, each Obligor hereby represents and warrants to the Administrative
Agent and each Lender that:
 
Section 4.01         Representations in Credit Agreement.  In the case of each
Guarantor, the representations and warranties set forth in Article VII of the
Credit Agreement as they relate to
 
834851
 
- 9 -

--------------------------------------------------------------------------------

 
such Guarantor or to the Loan Documents to which such Guarantor is a party are
true and correct in all material respects, provided that each reference in each
such representation and warranty to the Borrower’s knowledge shall, for the
purposes of this Section 4.01, be deemed to be a reference to such Guarantor’s
knowledge.
 
Section 4.02         Title; No Other Liens.  Except for the security interest
granted to the Administrative Agent for the ratable benefit of the Guaranteed
Creditors pursuant to this Agreement, such Pledgor is the record and beneficial
owner of its respective items of the Collateral free and clear of any and all
Liens (other than Liens permitted by Section 9.03 of the Credit Agreement) and
has rights in or the power to transfer each item of the Collateral in which a
Lien is granted by it hereunder, free and clear of any Lien.  No effective
financing statement or other public notice with respect to all or any part of
the Collateral is on file or of record in any public office, except such as have
been filed in favor of the Administrative Agent, for the ratable benefit of the
Guaranteed Creditors, pursuant to this Agreement or the Security Instruments.
 
Section 4.03         Perfected First Priority Liens.  The security interests
granted pursuant to this Agreement (a) upon the completion of the filings and
the other actions specified on Schedule 3 constitute valid perfected security
interests in all of the Collateral in favor of the Administrative Agent, for the
ratable benefit of the Guaranteed Creditors, as collateral security for such
Pledgor’s Indebtedness, enforceable in accordance with the terms hereof against
all creditors of such Pledgor and any Persons purporting to purchase any
Collateral from such Pledgor and (b) are prior to all other Liens on the
Collateral in existence on the date hereof.
 
Section 4.04         Obligor Information.  On the date hereof, the correct legal
name of such Obligor, all names and trade names that such Obligor has used in
the last five years, such Obligor's jurisdiction of organization and each
jurisdiction of organization of such Obligor over the last five years,
organizational number, taxpayor identification number, and the location(s) of
such Obligor's chief executive office or sole place of business over the last
five years are specified on Schedule 4.
 
Section 4.05          Pledged Securities.
 
(a)         The Pledged Securities required to be pledged hereunder and under
the Credit Agreement by such Pledgor are listed in Schedule 2 (as such schedule
may be updated from time to time).  The shares of Pledged Securities pledged by
such Pledgor hereunder constitute all the issued and outstanding shares of all
classes of the Equity Interests of each Issuer owned by such Pledgor.  All the
shares of the Pledged Securities have been duly and validly issued and are fully
paid and nonassessable; and such Pledgor is the record and beneficial owner of,
and has good title to, the Pledged Securities pledged by it hereunder, free of
any and all Liens or options in favor of, or claims of, any other Person, except
the security interest created by this Agreement and other Liens permitted by
Section 9.03 of the Credit Agreement, and has rights in or the power to transfer
the Pledged Securities in which a Lien is granted by it hereunder.
 
(b)         There are no restrictions on transfer (that have not been waived or
otherwise consented to) in the LLC Agreement governing any Pledged LLC Interest
and the Partnership Agreement governing any Pledged Partnership Interest or any
other agreement relating thereto which would limit or restrict (i) the grant of
a security interest in the Pledged
 
834851
 
- 10 -

--------------------------------------------------------------------------------

 
LLC Interests and the Pledged Partnership Interests, (ii) the perfection of such
security interest or (iii) the exercise of remedies in respect of such perfected
security interest in the Pledged LLC Interests and the Pledged Partnership
Interests, in each case, as contemplated by this Agreement.  Upon the exercise
of remedies in respect of the Pledged LLC Interests and the Pledged Partnership
Interests, a transferee or assignee of a membership interest or partnership
interest, as the case may be, of such Pledged LLC Interests or Pledged
Partnership Interests, as the case may be, shall become a member or partner, as
the case may be, of such LLC or Partnership, as the case may be, entitled to
participate in the management thereof and, upon the transfer of the entire
interest of such Pledgor, such Pledgor ceases to be a member or partner, as the
case may be of such LLC or Partnership.
 
Section 4.06         Benefit to the Guarantor.  The Borrower is a member of an
affiliated group of companies that includes each Guarantor, and the Borrower and
the other Guarantors are engaged in related businesses.  Each Guarantor is a
Subsidiary of the Borrower and its guaranty and surety obligations pursuant to
this Agreement reasonably may be expected to benefit, directly or indirectly,
it; and it has determined that this Agreement is necessary and convenient to the
conduct, promotion and attainment of the business of such Guarantor and the
Borrower.
 
ARTICLE V
Covenants
 
Each Obligor covenants and agrees with the Administrative Agent and the Lenders
that, from and after the date of this Agreement until Security Termination:
 
Section 5.01         Maintenance of Perfected Security Interest; Further
Documentation.  Each Pledgor agrees that:
 
(a)         it shall maintain the security interest created by this Agreement as
a perfected security interest having at least the priority described in Section
4.03 and shall defend such security interest against the claims and demands of
all Persons whomsoever other than to the extent permitted under the Credit
Agreement.
 
(b)         it will furnish to the Administrative Agent from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as the Administrative Agent
may reasonably request, all in reasonable detail.
 
(c)         at any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Pledgor, it will promptly
and duly execute and deliver, and have recorded, such further instruments and
documents and take such further actions as the Administrative Agent may
reasonably deem necessary for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, the delivery of certificated securities  and the
filing of any financing or continuation statements under the UCC (or other
similar laws) in effect in any jurisdiction with respect to the security
interests created hereby.
 
834851
 
- 11 -

--------------------------------------------------------------------------------

 
Section 5.02         Pledged Securities.
 
(a)         If such Pledgor shall become entitled to receive or shall receive
any stock certificate (including, without limitation, any certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the Equity
Interests of any Issuer, whether in addition to, in substitution of, as a
conversion of, or in exchange for, any shares of the Pledged Securities, or
otherwise in respect thereof, such Pledgor shall accept the same as the agent of
the Guaranteed Creditors, hold the same in trust for the Guaranteed Creditors,
segregated from other Property of such Pledgor, and deliver the same forthwith
to the Administrative Agent in the exact form received, duly indorsed by such
Pledgor to the Administrative Agent, if required, together with an undated stock
power covering such certificate duly executed in blank by such Pledgor and with,
if the Administrative Agent so requests, signature guaranteed, to be held by the
Administrative Agent, subject to the terms hereof, as additional collateral
security for the Indebtedness.
 
(b)         Without the prior written consent of the Administrative Agent, such
Pledgor will not, unless otherwise permitted hereby or under the other Loan
Documents, (i) at such time as an Event of Default has occurred and is
continuing, vote to enable, or take any other action to permit, any Issuer to
issue any Equity Interests of any nature or to issue any other securities
convertible into or granting the right to purchase or exchange for any Equity
Interests of any nature of any Issuer, (ii) sell, assign, transfer, exchange, or
otherwise dispose of, or grant any option with respect to, the Pledged
Securities or Proceeds thereof (except pursuant to a transaction expressly
permitted by the Credit Agreement), (iii) create, incur or permit to exist any
Lien or option in favor of, or any claim of any Person with respect to, any of
the Pledged Securities or Proceeds thereof, or any interest therein, except for
the security interests created by this Agreement  or as permitted under the
Credit Agreement or (iv) enter into any agreement or undertaking restricting the
right or ability of such Pledgor or the Administrative Agent to sell, assign or
transfer any of the Pledged Securities or Proceeds thereof.
 
(c)         In the case of each Pledgor that is an Issuer, such Issuer agrees
that (i) it will be bound by the terms of this Agreement relating to the Pledged
Securities issued by it and will comply with such terms insofar as such terms
are applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.02(a) with
respect to the Pledged Securities issued by it and (iii) the terms of Section
6.02(a) and Section 6.03 shall apply to it, mutatis mutandis, with respect to
all actions that may be required of it pursuant to  Section 6.02(c) or Section
6.03 with respect to the Pledged Securities issued by it.
 
(d)         In the case of each Pledgor that is a limited or general partner in
a Partnership, such Pledgor hereby consents to the extent required by the
applicable Partnership Agreement to the pledge by each other Pledgor, pursuant
to the terms hereof, of the Pledged Partnership Interests in such Partnership
and to the transfer of such Pledged Partnership Interests to the Administrative
Agent or its nominee and to the substitution of the Administrative Agent or its
nominee as a substituted limited or general partner in such Partnership with all
the rights, powers and duties of a limited partner or a general partner, as the
case may be, following the exercise of remedies hereunder in connection with the
occurrence and continuation of an Event
 
834851
 
- 12 -

--------------------------------------------------------------------------------

 
of Default.  In the case of each Pledgor that is a member of an LLC, such
Pledgor hereby consents to the extent required by the applicable LLC Agreement
to the pledge by each other Pledgor, pursuant to the terms hereof, of the
Pledged LLC Interests in such LLC and to the transfer of such Pledged LLC
Interests to the Administrative Agent or its nominee and to the substitution of
the Administrative Agent or its nominee as a substituted member of the LLC with
all the rights, powers and duties of a member of such LLC, following the
exercise of remedies hereunder in connection with the occurrence and
continuation of an Event of Default.
 
(e)         Such Pledgor shall not agree to any amendment of a Partnership
Agreement or LLC Agreement that in any way adversely affects the perfection of
the security interest of the Administrative Agent in the Pledged Partnership
Interests or Pledged LLC Interests pledged by such Pledgor hereunder, including
any amendment electing to treat the membership interest or partnership interest
of such Pledgor as a security under Section 8-103 of the UCC without the prior
written consent of the Administrative Agent.
 
(f)          Each Pledgor shall furnish to the Administrative Agent such stock
powers and other instruments as may be required by the Administrative Agent to
assure the transferability of the Pledged Securities when and as often as may be
reasonably requested by the Administrative Agent.
 
(g)         The Pledged Securities will at all times constitute not less than
100% of the Equity Interests of the Issuer thereof owned by any Pledgor.  During
the continuance of an Event of Default, each Pledgor will not permit any Issuer
to issue any new shares of any class of the Equity Interests of such Issuer
without the prior written consent of the Administrative Agent.
 
ARTICLEVI
Remedial Provisions
 
Section 6.01         Code and Other Remedies.
 
(a)         Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent, on behalf of the Guaranteed Creditors, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement, the other Loan Documents and in any other instrument or agreement
securing, evidencing or relating to the Indebtedness, all rights and remedies of
a secured party under the UCC or any other applicable law or otherwise available
at law or equity.  Without limiting the generality of the foregoing, the
Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Pledgor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may, during the continuance of an Event of Default, forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell, lease, assign, give option or options to purchase, or
otherwise dispose of and deliver the Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of any Guaranteed Creditor or
elsewhere upon such terms and conditions as it may deem advisable and at such
commercially reasonable prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk.  Any Guaranteed Creditor
shall have the right upon any such
 
834851
 
- 13 -

--------------------------------------------------------------------------------

 
public sale or sales, and, to the extent permitted by law, upon any such private
sale or sales, to purchase the whole or any part of the Collateral so sold, free
of any right or equity of redemption in any Pledgor, which right or equity is
hereby waived and released.  If applicable to any particular item of Collateral,
each Pledgor further agrees, at the Administrative Agent’s request, to assemble
the Collateral and make it available to the Administrative Agent at places which
the Administrative Agent shall reasonably select, whether at such Pledgor’s
premises or elsewhere.  Any such sale or transfer by the Administrative Agent
either to itself or to any other Person shall be absolutely free from any claim
of right by Pledgor, including any equity or right of redemption, stay or
appraisal which Pledgor has or may have under any rule of law, regulation or
statute now existing or hereafter adopted (and such Pledgor hereby waives any
rights it may have in respect thereof).  Upon any such sale or transfer, the
Administrative Agent shall have the right to deliver, assign and transfer to the
purchaser or transferee thereof the Collateral so sold or transferred.  The
Administrative Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 6.01, after deducting all reasonable costs and expenses
of every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Administrative Agent and the Guaranteed Creditors hereunder,
including, without limitation, reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the Indebtedness, in accordance with Section
10.02(c) of the Credit Agreement, and only after such application and after the
payment by the Administrative Agent of any other amount required by any
provision of law, including, without limitation, Section 9.615 of the UCC, need
the Administrative Agent account for the surplus, if any, to any Pledgor.  To
the extent permitted by applicable law, each Pledgor waives all claims, damages
and demands it may acquire against the Administrative Agent or any Guaranteed
Creditor arising out of the exercise by them of any rights hereunder except to
the extent caused by the gross negligence or willful misconduct of the
Administrative Agent or such Guaranteed Creditor or their respective agents.  If
any notice of a proposed sale or other disposition of Collateral shall be
required by law, such notice shall be deemed reasonable and proper if given at
least 10 days before such sale or other disposition.
 
(b)         In the event that the Administrative Agent elects not to sell the
Collateral in connection with the exercise of remedies pursuant to Section
6.01(a), the Administrative Agent retains its rights to dispose of or utilize
the Collateral or any part or parts thereof in any manner authorized or
permitted by law or in equity, and to apply the proceeds of the same towards
payment of the Indebtedness.  Each and every method of disposition of the
Collateral described in this Agreement shall constitute disposition in a
commercially reasonable manner.
 
(c)         The Administrative Agent may appoint any Person as agent to perform
any act or acts necessary or incident to any sale or transfer of the Collateral.
 
Section 6.02         Pledged Securities.
 
(a)         Unless an Event of Default shall have occurred and be continuing and
the Administrative Agent shall have given notice to the relevant Pledgor of the
Administrative Agent’s intent to exercise its corresponding rights pursuant to
Section 6.02(b), each Pledgor shall be permitted to receive all cash dividends
paid in respect of the Pledged Securities paid in the normal course of business
of the relevant Issuer (other than liquidating or distributing dividends) and to
exercise all voting, consent and corporate, partnership or limited liability
rights with
 
834851
 
- 14 -

--------------------------------------------------------------------------------

 
respect to the Pledged Securities; provided, however, that no vote shall be
cast, consent given or right exercised or other action taken by such Pledgor
that would result in any violation of any provision of the Credit Agreement,
this Agreement or any other Loan Document or, during an Event of Default,
without the prior consent of the Administrative Agent, enable or permit any
issuer of Pledged Securities to issue any Equity Interest or to issue any other
securities convertible into or granting the right to purchase or exchange for
any Equity Interest of any issuer of Pledged Securities other than as permitted
by the Credit Agreement.  During the continuance of an Event of Default, any
sums paid upon or in respect of any Pledged Securities upon the liquidation or
dissolution of any Issuer, any distribution of capital made on or in respect of
any Pledged Securities or any Property distributed upon or with respect to any
Pledged Securities pursuant to the recapitalization or reclassification of the
capital of any Issuer or pursuant to the reorganization of any Issuer shall,
unless otherwise subject to a perfected security interest in favor of the
Administrative Agent, be delivered to the Administrative Agent to be held by it
hereunder as additional collateral security for the Indebtedness.  If any sum of
money or Property so paid or distributed in respect of any Pledged Securities
shall be received by such Pledgor, such Pledgor shall, until such money or
Property is paid or delivered to the Administrative Agent, hold such money or
Property in trust for the Administrative Agent, segregated from other funds of
such Pledgor, as additional security for the Indebtedness.
 
(b)         Upon the occurrence and during the continuance of an Event of
Default, upon notice by the Administrative Agent of its intent to exercise such
rights to the relevant Pledgor or Pledgors, (i) the Administrative Agent shall
have the right to receive any and all cash dividends, payments, Property or
other Proceeds paid in respect of the Pledged Securities and make application
thereof to the Indebtedness in accordance with Section 10.02(c) of the Credit
Agreement, and (ii) any or all of the Pledged Securities shall be registered in
the name of the Administrative Agent or its nominee, and (iii) the
Administrative Agent or its nominee may exercise (A) all voting, consent,
corporate, partnership or limited liability and other rights pertaining to such
Pledged Securities at any meeting of shareholders, partners or members (or other
equivalent body), as the case may be, of the relevant Issuer or Issuers or
otherwise and (B) any and all rights of conversion, exchange and subscription
and any other rights, privileges or options pertaining to such Pledged
Securities as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the Pledged
Securities upon the merger, consolidation, reorganization, recapitalization or
other fundamental change in the organizational structure of any Issuer, or upon
the exercise by any Pledgor or the Administrative Agent of any right, privilege
or option pertaining to such Pledged Securities, and in connection therewith,
the right to deposit and deliver any and all of the Pledged Securities with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Administrative Agent may determine), all
without liability except to account for Property actually received by it, but
the Administrative Agent shall have no duty to any Pledgor to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing.
 
(c)         Upon the occurrence and during the continuance of an Event of
Default, in order to permit the Administrative Agent to exercise the voting and
other consensual rights that it may be entitled to exercise pursuant hereto and
to receive all dividends and other distributions that it may be entitled to
receive hereunder, (i) each Pledgor shall promptly execute and deliver (or cause
to be executed and delivered) to the Administrative Agent all such proxies,
dividend
 
834851
 
- 15 -

--------------------------------------------------------------------------------

 
payment orders and other instruments as the Administrative Agent may from time
to time reasonably request and (ii) without limiting the effect of clause (i)
above, such Pledgor hereby grants to the Administrative Agent an irrevocable
proxy to vote all or any part of the Pledged Securities and to exercise all
other rights, powers, privileges and remedies to which a holder of the Pledged
Securities would be entitled (including giving or withholding written consents
of shareholders, partners or members, as the case may be, calling special
meetings of shareholders, partners or members, as the case may be, and voting at
such meetings), which proxy shall be effective, automatically and without the
necessity of any action (including any transfer of any Pledged Securities on the
record books of the Issuer thereof) by any other Person (including the Issuer of
such Pledged Securities or any officer or agent thereof).
 
(d)         Each Pledgor hereby authorizes and instructs each Issuer to (i)
comply with any instruction received by such Issuer from the Administrative
Agent in writing that (A) states that an Event of Default has occurred and is
continuing and (B) is otherwise in accordance with the terms of this Agreement,
without any other or further instructions from such Pledgor, and each Pledgor
agrees that each Issuer shall be fully protected in so complying, and (ii)
unless otherwise expressly permitted hereby or as permitted in the Credit
Agreement, pay any dividends or other payments with respect to the Pledged
Securities directly to the Administrative Agent.
 
(e)         Upon the occurrence and during the continuance of an Event of
Default, if the Issuer is the subject of bankruptcy, insolvency, receivership,
custodianship or other proceedings under the supervision of any Governmental
Authority, then all rights of the Pledgor in respect thereof to exercise the
voting and other consensual rights which such Pledgor would otherwise be
entitled to exercise with respect to the Pledged Securities issued by such
Issuer shall cease, and all such rights shall thereupon become vested in the
Administrative Agent who shall thereupon have the sole right to exercise such
voting and other consensual rights, but the Administrative Agent shall have no
duty to exercise any such voting or other consensual rights and shall not be
responsible for any failure to do so or delay in so doing.
 
Section 6.03         Private Sales of Pledged Securities.
 
(a)         Each Pledgor recognizes that the Administrative Agent may be unable
to effect a public sale of any or all the Pledged Securities, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise or may determine that a public sale is
impracticable or not commercially reasonable and, accordingly, may resort to one
or more private sales thereof to a restricted group of purchasers which will be
obliged to agree, among other things, to acquire such Equity Interests for their
own account for investment and not with a view to the distribution or resale
thereof.  Each Pledgor acknowledges and agrees that any such private sale may
result in prices and other terms less favorable than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall be deemed to have been made in a commercially reasonable manner.  The
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Securities for the period of time necessary to permit the Issuer thereof
to register such Equity Interests for public sale under the Securities Act, or
under applicable state securities laws, even if such Issuer would agree to do
so.
 
834851
 
- 16 -

--------------------------------------------------------------------------------

 
(b)         Each Pledgor agrees to use commercially reasonable efforts to do or
cause to be done all such other acts as may reasonably be necessary to make such
sale or sales of all or any portion of the Pledged Securities pursuant to this
Section 6.03 valid and binding and in compliance with any and all other
applicable Governmental Requirements.  Each Pledgor further agrees that a breach
of any of the covenants contained in this Section 6.03 will cause irreparable
injury to the Guaranteed Creditors, that the Guaranteed Creditors have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section 6.03 shall be specifically
enforceable against such Pledgor, and such Pledgor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred or is
continuing under the Credit Agreement.
 
Section 6.04        Waiver; Deficiency.  Each Pledgor shall remain liable for
any deficiency if the proceeds of any sale or other disposition of the
Collateral are insufficient to pay its Indebtedness and the fees and
disbursements of any attorneys employed by the Administrative Agent or any
Guaranteed Creditor to collect such deficiency.
 
Section 6.05         Non-Judicial Enforcement.  The Administrative Agent may
enforce its rights hereunder without prior judicial process or judicial hearing,
and to the extent permitted by law, each Pledgor expressly waives any and all
legal rights which might otherwise require the Administrative Agent to enforce
its rights by judicial process.
 
ARTICLE VII
The Administrative Agent
 
Section 7.01         Administrative Agent’s Appointment as Attorney-in-Fact,
Etc.
 
(a)         Each Pledgor hereby irrevocably constitutes and appoints the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Pledgor and in the name of
such Pledgor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any and all reasonably appropriate action and to execute
any and all documents and instruments which may be reasonably necessary or
desirable to accomplish the purposes of this Agreement, and, without limiting
the generality of the foregoing, each Pledgor hereby gives the Administrative
Agent the power and right, on behalf of such Pledgor, without notice to or
assent by such Pledgor, to do any or all of the following:
 
(i)        in the name of such Pledgor or its own name, or otherwise, take
possession of and indorse and collect any check, draft, note, acceptance or
other instrument for the payment of moneys due with respect to any Collateral
and file any claim or take any other action or proceeding in any court of law or
equity or otherwise deemed appropriate by the Administrative Agent for the
purpose of collecting any such moneys due with respect to any other Collateral
whenever payable;
 
(ii)       unless being disputed pursuant to the Credit Agreement, pay or
discharge Taxes and Liens levied or placed on or threatened against the
Collateral, effect any
 
834851
 
- 17 -

--------------------------------------------------------------------------------

 
repairs or any insurance called for by the terms of this Agreement or any other
Loan Document and pay all or any part of the premiums therefor and the costs
thereof;
 
(iii)      execute, in connection with any sale provided for in Section 6.01 or
Section 6.03, any endorsements, assignments or other instruments of conveyance
or transfer with respect to the Collateral; and
 
(iv)      (A) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Administrative Agent or as the Administrative Agent shall
direct; (B) ask or demand for, collect, and receive payment of and receipt for,
any and all moneys, claims and other amounts due or to become due at any time in
respect of or arising out of any Collateral; (C) commence and prosecute any
suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (D) defend any suit, action or
proceeding brought against such Pledgor with respect to any Collateral; (E)
settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent may deem appropriate; and (F) generally, sell, transfer, pledge and make
any agreement with respect to or otherwise deal with any of the Collateral as
fully and completely as though the Administrative Agent were the absolute owner
thereof for all purposes, and do, at the Administrative Agent’s option and such
Pledgor’s expense, at any time, or from time to time, all acts and things which
the Administrative Agent deems necessary to protect, preserve or realize upon
the Collateral and the Administrative Agent’s and the Guaranteed Creditors’
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Pledgor might do.
 
Anything in this Section 7.01(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.01(a) unless an Event of Default
shall have occurred and be continuing.
 
(b)         If any Obligor fails to perform or comply with any of its agreements
contained herein within the applicable grace periods, the Administrative Agent,
at its option, but without any obligation so to do, may perform or comply, or
otherwise cause performance or compliance, with such agreement.
 
(c)         The expenses of the Administrative Agent incurred in connection with
actions undertaken as provided in this Section 7.01, together with interest
thereon at a rate per annum equal to the post-default rate specified in Section
3.02(c) of the Credit Agreement, but in no event to exceed the Highest Lawful
Rate, from the date of payment by the Administrative Agent to the date
reimbursed by the relevant Obligor, shall be payable by such Obligor to the
Administrative Agent on demand.
 
(d)         Each Obligor hereby ratifies all that said attorneys shall lawfully
do or cause to be done by virtue and in compliance hereof.  All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until Security Termination.
 
834851
 
- 18 -

--------------------------------------------------------------------------------

 
Section 7.02         Duty of Administrative Agent.  The Administrative Agent’s
sole duty with respect to the custody, safekeeping and physical preservation of
the Collateral in its possession, under Section 9.207 of the UCC or otherwise,
shall be to deal with it in the same manner as the Administrative Agent deals
with similar Property for its own account and the Administrative Agent shall be
deemed to have exercised reasonable care in the custody and preservation of the
Collateral in its possession if the Collateral is accorded treatment
substantially equal to that which comparable secured parties accord comparable
collateral.  Neither the Administrative Agent, any other Guaranteed Creditor nor
any of their Related Parties shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Pledgor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof.  The powers
conferred on the Administrative Agent and the other Guaranteed Creditors
hereunder are solely to protect the Administrative Agent’s and the other
Guaranteed Creditors’ interests in the Collateral and shall not impose any duty
upon the Administrative Agent or any other Guaranteed Creditor to exercise any
such powers.  The Administrative Agent and the other Guaranteed Creditors shall
be accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their Related Parties shall
be responsible to any Obligor for any act or failure to act hereunder, except
for their own gross negligence or willful misconduct.  To the fullest extent
permitted by applicable law, the Administrative Agent shall be under no duty
whatsoever to make or give any presentment, notice of dishonor, protest, demand
for performance, notice of non-performance, notice of intent to accelerate,
notice of acceleration, or other notice or demand in connection with any
Collateral or the Indebtedness, or to take any steps necessary to preserve any
rights against any Pledgor or other Person or ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relative to any Collateral, whether or not it has or is deemed to have knowledge
of such matters.  Each Obligor, to the extent permitted by applicable law,
waives any right of marshaling in respect of any and all Collateral, and waives
any right to require the Administrative Agent or any other Guaranteed Creditor
to proceed against any Obligor or other Person, exhaust any Collateral or
enforce any other remedy which the Administrative Agent or any other Guaranteed
Creditor now has or may hereafter have against any Obligor or other Person.
 
Section 7.03         Execution of Financing Statements.  Pursuant to the UCC and
any other applicable law, each Pledgor authorizes the Administrative Agent to
file or record financing statements and other filing or recording documents or
instruments with respect to the Collateral without the signature of such Pledgor
in such form and in such offices as the Administrative Agent reasonably
determines appropriate to perfect the security interests of the Administrative
Agent under this Agreement.  A photographic or other reproduction of this
Agreement shall be sufficient as a financing statement or other filing or
recording document or instrument for filing or recording in any jurisdiction.
 
Section 7.04         Authority of Administrative Agent.  Each Obligor
acknowledges that the rights and responsibilities of the Administrative Agent
under this Agreement with respect to any action taken by the Administrative
Agent or the exercise or non-exercise by the Administrative Agent of any option,
voting right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Administrative
Agent and the other Guaranteed Creditors, be governed by the Credit Agreement
and by such other agreements
 
834851
 
- 19 -

--------------------------------------------------------------------------------

 
with respect thereto as may exist from time to time among them, but, as between
the Administrative Agent and the Obligors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Guaranteed Creditors with
full and valid authority so to act or refrain from acting, and no Obligor shall
be under any obligation, or entitlement, to make any inquiry respecting such
authority.
 
ARTICLE VIII
Subordination of Indebtedness
 
Section 8.01         Subordination of All Obligor Claims.  As used herein, the
term “Obligor Claims” shall mean all debts and obligations of the Borrower or
any other Obligor to any other Obligor, whether such debts and obligations now
exist or are hereafter incurred or arise, or whether the obligation of the
debtor thereon be direct, contingent, primary, secondary, several, joint and
several, or otherwise, and irrespective of whether such debts or obligations be
evidenced by note, contract, open account, or otherwise, and irrespective of the
Person or Persons in whose favor such debts or obligations may, at their
inception, have been, or may hereafter be created, or the manner in which they
have been or may hereafter be acquired by such other Obligor.  After and during
the continuation of an Event of Default, no Obligor shall receive or collect,
directly or indirectly, from any other Obligor in respect thereof any amount
upon the Obligor Claims.
 
Section 8.02         Claims in Bankruptcy.  In the event of receivership,
bankruptcy, reorganization, arrangement, debtor’s relief, or other insolvency
proceedings involving any Obligor, the Administrative Agent on behalf of the
Administrative Agent and the other Guaranteed Creditors shall have the right to
prove their claim in any proceeding, so as to establish their rights hereunder
and receive directly from the receiver, trustee or other court custodian,
dividends and payments which would otherwise be payable upon Obligor
Claims.  Each Obligor hereby assigns such dividends and payments to the
Administrative Agent for the benefit of the Guaranteed Creditors for application
against the Indebtedness as provided under Section 10.02(c) of the Credit
Agreement.  Should any Agent or Guaranteed Creditor receive, for application
upon the Indebtedness, any such dividend or payment which is otherwise payable
to any Obligor, and which, as between such Obligors, shall constitute a credit
upon the Obligor Claims, then upon Security Termination, the intended recipient
shall become subrogated to the rights of the Administrative Agent and the other
Guaranteed Creditors to the extent that such payments to the Administrative
Agent and the other Guaranteed Creditors on the Obligor Claims have contributed
toward the liquidation of the Indebtedness, and such subrogation shall be with
respect to that proportion of the Indebtedness which would have been unpaid if
the Administrative Agent and the other Guaranteed Creditors had not received
dividends or payments upon the Obligor Claims.
 
Section 8.03         Payments Held in Trust.  In the event that, notwithstanding
Section 8.01 and Section 8.02, any Obligor should receive any funds, payments,
claims or distributions which are prohibited by such Sections, then it agrees:
(a) to hold in trust for the Administrative Agent and the other Guaranteed
Creditors an amount equal to the amount of all funds, payments, claims or
distributions so received, and (b) that it shall have absolutely no dominion
over the amount of such funds, payments, claims or distributions except to pay
them promptly to the Administrative
 
834851
 
- 20 -

--------------------------------------------------------------------------------

 
Agent, for the benefit of the Guaranteed Creditors; and each Obligor covenants
promptly to pay the same to the Administrative Agent.
 
Section 8.04         Liens Subordinate.  Each Obligor agrees that until Security
Termination, any Liens securing payment of the Obligor Claims shall be and
remain inferior and subordinate to any Liens securing payment of the
Indebtedness, regardless of whether such encumbrances in favor of such Obligor,
the Administrative Agent or any other Guaranteed Creditor presently exist or are
hereafter created or attach.  Without the prior written consent of the
Administrative Agent, no Obligor, during the period in which any of the
Indebtedness is outstanding or the Commitments are in effect, shall (a) exercise
or enforce any creditor’s right it may have against any debtor in respect of the
Obligor Claims, or (b) foreclose, repossess, sequester or otherwise take steps
or institute any action or proceeding (judicial or otherwise, including without
limitation the commencement of or joinder in any liquidation, bankruptcy,
rearrangement, debtor’s relief or insolvency proceeding) to enforce any Lien
securing payment of the Obligor Claims held by it.
 
Section 8.05         Notation of Records.  Upon the request of the
Administrative Agent, all promissory notes and all accounts receivable ledgers
or other evidence of the Obligor Claims accepted by or held by any Obligor shall
contain a specific written notice thereon that the indebtedness evidenced
thereby is subordinated under the terms of this Agreement.
 
ARTICLE IX
Miscellaneous
 
Section 9.01         Waiver.  No failure on the part of the Administrative Agent
or any Lender to exercise and no delay in exercising, and no course of dealing
with respect to, any right, power, privilege or remedy or any abandonment or
discontinuance of steps to enforce such right, power, privilege or remedy under
this Agreement or any other Loan Document shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power, privilege or remedy
under this Agreement or any other Loan Document preclude or be construed as a
waiver of any other or further exercise thereof or the exercise of any other
right, power, privilege or remedy.  The remedies provided herein are cumulative
and not exclusive of any remedies provided by law or equity.
 
Section 9.02         Notices.  All notices and other communications provided for
herein shall be given in the manner and subject to the terms of Section 12.01 of
the Credit Agreement; provided that any such notice, request or demand to or
upon any Guarantor shall be addressed to such Guarantor at its notice address
set forth on Schedule 1.
 
Section 9.03         Amendments in Writing.  None of the terms or provisions of
this Agreement may be waived, amended, supplemented or otherwise modified except
in accordance with Section 12.02 of the Credit Agreement.
 
Section 9.04         Successors and Assigns.  The provisions of this Agreement
shall be binding upon the Obligors and their successors and assigns and shall
inure to the benefit of the Administrative Agent and the other Guaranteed
Creditors and their respective successors and assigns; provided that except as
set forth in Section 12.04 of the Credit Agreement, no Obligor
 
834851
 
- 21 -

--------------------------------------------------------------------------------

 
may assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Administrative Agent and the
Lenders, and any such purported assignment, transfer or delegation shall be null
and void.
 
Section 9.05         Survival; Revival; Reinstatement.
 
(a)         All covenants, agreements, representations and warranties made by
any Obligor herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document to
which it is a party shall be considered to have been relied upon by the
Administrative Agent, the other Agents, the Issuing Bank and the Lenders and
shall survive the execution and delivery of this Agreement and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, the other Agents, the Issuing Bank or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect until Security Termination.
 
(b)         To the extent that any payments on the Indebtedness or proceeds of
any Collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Indebtedness so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Guaranteed Creditors’ Liens, security
interests, rights, powers and remedies under this Agreement and each other Loan
Document shall continue in full force and effect.  In such event, each Loan
Document shall be automatically reinstated and the Borrower shall take such
action as may be reasonably requested by the Administrative Agent and the
Guaranteed Creditors to effect such reinstatement.
 
Section 9.06         Counterparts; Integration; Effectiveness.
 
(a)         This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.
 
(b)         This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
thereof and supersede any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof and thereof.  THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS (OTHER THAN THE LETTERS OF CREDIT AND THE LETTER OF
CREDIT AGREEMENTS) REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND
THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPERANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.
 
(c)         This Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received
 
834851
 
- 22 -

--------------------------------------------------------------------------------

 
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto, the Lenders and their respective successors and
permitted assigns.  Delivery of an executed counterpart of a signature page of
this Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
(d)         In the event of a conflict between the provisions hereof and the
Credit Agreement, the provisions of the Credit Agreement shall control.
 
Section 9.07         Severability.  Any provision of this Agreement or any other
Loan Document held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
 
Section 9.08         Set-Off.  If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates (that is a Secured Hedge
Provider) is hereby authorized at any time and from time to time, to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
obligations (of whatsoever kind, including, without limitation, obligations
under Secured Swap Agreements) at any time owing by such Lender or such
Affiliate to or for the credit or the account of any Obligor against any of and
all the obligations of the Obligor owed to such Lender now or hereafter existing
under this Agreement or any other Loan Document, irrespective of whether or not
such Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations may be unmatured.  The rights of each
Lender under this Section 9.08 are in addition to other rights and remedies
(including other rights of setoff) which such Lender or such Affiliates may
have.
 
Section 9.09         Governing Law; Submission to Jurisdiction.
 
(a)         THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF TEXAS.
 
(b)         ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT SHALL
BE BROUGHT IN THE COURTS OF THE STATE OF TEXAS OR OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF TEXAS, AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH OF THE PARTIES HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT
PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFORESAID COURTS.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE
JURISDICTIONS.  THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE AND
 
834851
 
- 23 -

--------------------------------------------------------------------------------

 
DOES NOT PRECLUDE A PARTY FROM OBTAINING JURISDICTION OVER ANOTHER PARTY IN ANY
COURT OTHERWISE HAVING JURISDICTION.
 
(c)         EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF
THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE
ADDRESS SPECIFIED IN SECTION 12.01 OF THE CREDIT AGREEMENT (OR SUCH OTHER
ADDRESS AS IS SPECIFIED PURSUANT TO SECTION 12.01 OF THE CREDIT AGREEMENT) OR
SCHEDULE 1 HERETO, AS APPLICABLE, SUCH SERVICE TO BECOME EFFECTIVE THIRTY (30)
DAYS AFTER SUCH MAILING.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF A PARTY OR
ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANOTHER PARTY IN ANY
OTHER JURISDICTION.
 
(d)         EACH PARTY HEREBY (1) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (2) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES; (3) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (4) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 9.09.
 
Section 9.10         Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
Section 9.11         Acknowledgments.  Each Obligor hereby acknowledges that:
 
(a)         it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;
 
(b)         neither the Administrative Agent nor any other Guaranteed Creditor
has any fiduciary relationship with or duty to any Obligor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Obligors, on
 
834851
 
- 24 -

--------------------------------------------------------------------------------

 
the one hand, and the Administrative Agent and the other Guaranteed Creditors,
on the other hand, in connection herewith or therewith is solely that of debtor
and creditor;
 
(c)         no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Guaranteed Creditors or among the Obligors and the Guaranteed Creditors; and
 
(d)         Each of the parties hereto specifically agrees that it has a duty to
read this Agreement, the other Security Instruments and the other Loan Documents
and agrees that it is charged with notice and knowledge of the terms of this
Agreement, the other Security Instruments and the other Loan Documents; that it
has in fact read this Agreement, the other Security Instruments and the other
Loan Documents and is fully informed and has full notice and knowledge of the
terms, conditions and effects thereof; that it has been represented by
independent legal counsel of its choice throughout the negotiations preceding
its execution of this Agreement and the other Security Instruments; and has
received the advice of its attorney in entering into this Agreement and the
other Security Instruments; and that it recognizes that certain of the terms of
this Agreement and the other Security Instruments result in one party assuming
the liability inherent in some aspects of the transaction and relieving the
other party of its responsibility for such liability.  EACH PARTY HERETO AGREES
AND COVENANTS THAT IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY
EXCULPATORY PROVISION OF THIS AGREEMENT AND THE OTHER SECURITY INSTRUMENTS ON
THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT
THE PROVISION IS NOT “CONSPICUOUS.”
 
Section 9.12        Additional Obligors and Pledgors.  Each Subsidiary of the
Borrower that is required to become a party to this Agreement pursuant to
Section 8.13 of the Credit Agreement shall become an Obligor for all purposes of
this Agreement upon execution and delivery by such Subsidiary of an Assumption
Agreement and shall thereafter have the same rights, benefits and obligations as
an Obligor party hereto on the date hereof.  Each Guarantor that is required to
pledge Equity Interests of its Subsidiaries shall execute and deliver a
Supplement, if such Equity Interests were not previously pledged.
 
Section 9.13         Releases.
 
(a)         Release Upon Security Termination.  The grant of a security interest
hereunder and all of  each Guaranteed Creditor’s rights, powers and remedies in
connection herewith shall remain in full force and effect until Security
Termination has occurred.  Upon Security Termination, at the expense of the
Borrower, the Administrative Agent will promptly release, reassign and transfer
the Collateral to the Pledgors and declare this Agreement to be of no further
force or effect.
 
(b)         Partial Releases.  If any of the Collateral shall be sold,
transferred or otherwise disposed of by any Pledgor in a transaction permitted
by the Credit Agreement, then the Administrative Agent, at the request and sole
expense of such Pledgor, shall promptly execute and deliver to such Pledgor all
releases or other documents reasonably necessary or desirable for the release of
the Liens created hereby on such Collateral and the Equity Interests of
 
834851
 
- 25 -

--------------------------------------------------------------------------------

 
the Issuer thereof.  At the request and sole expense of the Borrower, a
Guarantor shall be released from its obligations hereunder in the event that all
the Equity Interests of such Guarantor shall be sold, transferred or otherwise
disposed of in a transaction permitted by the Credit Agreement; provided that
the Borrower shall have delivered to the Administrative Agent, at least ten
Business Days prior to the date of the proposed release, a written request of a
Responsible Officer of the Borrower for release identifying the relevant
Guarantor and the terms of the sale or other disposition in reasonable detail,
including the price thereof and any expenses in connection therewith, together
with a certification by the Borrower stating that such transaction is in
compliance with the Credit Agreement and the other Loan Documents.
 
(c)         Retention in Satisfaction.  Except as may be expressly applicable
pursuant to Section 9.620 of the UCC, no action taken or omission to act by the
Administrative Agent or the other Guaranteed Creditors hereunder, including,
without limitation, any exercise of voting or consensual rights or any other
action taken or inaction, shall be deemed to constitute a retention of the
Collateral in satisfaction of the Indebtedness or otherwise to be in full
satisfaction of the Indebtedness, and the Indebtedness shall remain in full
force and effect, until the Administrative Agent and the other Guaranteed
Creditors shall have applied payments (including, without limitation,
collections from Collateral) towards the Indebtedness in the full amount then
outstanding or until such subsequent time as is provided in Section 9.13(a).
 
Section 9.14        Acceptance.  Each Obligor hereby expressly waives notice of
acceptance of this Agreement, acceptance on the part of the Administrative Agent
and the other Guaranteed Creditors being conclusively presumed by their request
for this Agreement and delivery of the same to the Administrative Agent.
 
Section 9.15         Amendment and Restatement; Reaffirmation.  Upon the
Effective Date, the Fourth Amended and Restated Guaranty and Pledge Agreement
(the “Original Guaranty”) (and, except as otherwise set forth in the following
proviso, all obligations and rights of any party thereunder), shall be amended
and restated in its entirety by this Agreement; provided, however, that, except
as amended hereby, the obligations of payment and performance arising under the
Original Guaranty shall continue in full force and effect and the liens securing
payment and performance thereof shall be continuing but shall now be governed by
the terms of this Agreement.  The execution and delivery of this Agreement shall
constitute an amendment, replacement and restatement, but not a novation or
repayment or an accord and satisfaction, of the obligations of payment and
performance arising under the Original Guaranty, nor shall it result in a waiver
of, or release, discharge or forgiveness of, any amount payable pursuant to the
Original Guaranty or any indebtedness, liabilities or obligations of the
Obligors thereunder, all of which are renewed and continued and are hereafter
payable to and to be performed in accordance with this Agreement.
 
Each Obligor hereby reaffirms its obligations under each Loan Document to which
it is a party (collectively, the “Reaffirmed Documents”).  Each Obligor agrees
that each Reaffirmed Document to which it is a party shall remain in full force
and effect following the execution and delivery of this Agreement and the Credit
Agreement and that all references in any of the Reaffirmed Documents to the
“Credit Agreement” shall be deemed to refer to the Credit Agreement (as such
term is defined herein).
 
834851
 
- 26 -

--------------------------------------------------------------------------------

 
Section 9.16         No Fiduciary Duty.  Each Agent, each Lender and their
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of the Borrower and the
Guarantors, their respective stockholders and/or their affiliates.  Each
Guarantor agrees that nothing in the Loan Documents and nothing in connection
with the transactions related thereto will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and the Borrower and any Guarantor, its stockholders or
its affiliates, on the other.  Each Guarantor acknowledges and agrees that (a)
the transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Borrower on the
other, and (b) in connection therewith and with the process leading thereto, (i)
no Lender has assumed an advisory or fiduciary responsibility in favor of the
Borrower or any Guarantor, its stockholders or its Affiliates with respect to
the transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise the Borrower or any
Guarantor, its stockholders or its Affiliates on other matters) or any other
obligation to the Borrower or any Guarantor except the obligations expressly set
forth in the Loan Documents and (ii) each Lender is acting solely as principal
and not as the agent or fiduciary of the Borrower or any Guarantor, its
management, stockholders, creditors or any other Person.  Each Guarantor
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto.  Each Guarantor agrees that it will not claim that any
Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to the Borrower or any Guarantor, in connection with
such transaction or the process leading thereto.
 
834851
 
- 27 -

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, each of the undersigned has caused this Fifth Amended and
Restated Guaranty and Pledge Agreement to be duly executed and delivered as of
the date first above written.
 


BORROWER:
LINN ENERGY, LLC
         
By:
/s/ Kolja Rockov
   
Kolja Rockov
   
Executive Vice President and Chief Financial Officer

 
834851
Signature Page
Fifth Amended and Restated Guaranty and Pledge Agreement
 
 

--------------------------------------------------------------------------------

 
GUARANTORS:
LINN ENERGY HOLDINGS, LLC
     
LINN OPERATING, INC.
     
MID-CONTINENT HOLDINGS I, LLC
     
MID-CONTINENT HOLDINGS II, LLC
     
MID-CONTINENT I, LLC
     
MID-CONTINENT II, LLC
     
LINN GAS MARKETING, LLC
     
LINN EXPLORATION &
PRODUCTION MICHIGAN LLC
     
LINN EXPLORATION &
PRODUCTION MICHIGAN
MIDSTREAM LLC
     
LINN GAS PROCESSING MI LLC
     
LINN MIDWEST ENERGY LLC
             
By:
/s/ Kolja Rockov
   
Kolja Rockov
   
Executive Vice President and Chief Financial Officer
     
LINN EXPLORATION MIDCONTINENT, LLC
     
By: Mid-Continent Holdings II, LLC, its
sole member, as Member/Manager
         
/s/ Kolja Rockov
 
Name:
Kolja Rockov
 
Title:
Executive Vice President and Chief Financial Officer

 
834851
Signature Page
Fifth Amended and Restated Guaranty and Pledge Agreement
 
 

--------------------------------------------------------------------------------

 
Acknowledged and Agreed to as of the date hereof by:


ADMINISTRATIVE AGENT:
BNP PARIBAS
         
By:
/s/ Doug Liftman
 
Name:
Doug Liftman
 
Title:
Managing Director
     
By:
/s/ Edward Pak
 
Name:
Edward Pak
 
Title:
Director

 
834851
Signature Page
Fifth Amended and Restated Guaranty and Pledge Agreement

--------------------------------------------------------------------------------